 

Exhibit 10.16

 



CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Consulting Agreement”) is executed as of
October 30, 2017 to be effective as of November 1, 2017 (the “Effective Date”),
by and between Assembly Biosciences, Inc., a Delaware corporation with its
principal place of business at 11711 N. Meridian Street, Suite 301, Carmel, IN
46032 (the “Company”) and Miguel S. Barbosa, Ph.D. (the “Consultant”). This
Consulting Agreement is being entered into by the parties pursuant to that
certain Transition and Resignation Agreement dated October 30, 2017 (the
“Resignation Agreement”) and is Exhibit A to such Resignation Agreement.

 

WITNESSETH:

 

WHEREAS, Company desires to engage Consultant to provide certain strategic
advisory services on an independent contractor basis as outlined below, and
Consultant wishes to provide such services to Company; and

 

WHEREAS, Company and Consultant desire to establish and document the terms and
conditions of such consulting relationship between them.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations of the
parties set forth herein and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties
agree as follows:

 

1. Appointment of Consultant; Services. Company appoints Consultant and
Consultant hereby accepts appointment as Consultant to the Company. In this
capacity, Consultant shall perform strategic advisory services as may be
requested from time to time by the Chief Executive Officer of the Company or by
the senior management team of the Microbiome Program, and agreed to by
Consultant, including providing an orderly transition of Consultant’s
responsibilities to Microbiome personnel, providing strategic advisory services
to the Microbiome Program and assisting in the formation of a scientific
advisory board (the “Services”). Consultant and Company shall work together
delineate the scope of each project and the timeline and deliverables related
thereto. Consultant and Company anticipate that Consultant's Services for the
Company will require on average up to 16 hours per month.

 

2. Term; Termination. This Consulting Agreement will be effective as of the
Effective Date and will continue in effect until March 31, 2018, and then will
continue on a month-to-month basis thereafter, unless sooner terminated as
provided below (the “Term”). This Consulting Agreement may be terminated at any
time by either party, with or without cause, and without prejudice to any right
or remedy a party may have due to any failure of the other party to perform
their obligations under this Consulting Agreement, upon thirty (30) days written
notice to the other party. In addition, the Company may terminate this
Consulting Agreement immediately and without prior notice if Consultant is in
breach of any material provision of this Consulting Agreement or the Resignation
Agreement.  

 

3. Duties of Consultant. Consultant agrees to faithfully, diligently,
competently, and to the best of his ability within the allotted time commitment
perform the Services; provided, that Consultant will at all times retain sole
and absolute discretion and judgment in the manner and means of carrying out the
Services. Consultant shall use best efforts to perform the Services in a manner
satisfactory to the Company.  Without limiting the foregoing, Consultant shall
provide Services to Company in accordance with generally accepted professional
standards as applied to similar projects performed under similar conditions
prevailing in the industry at the time such Services are rendered to the
Company. Consultant shall not subcontract any portion of Consultant’s duties or
obligations under this Consulting Agreement without the prior written consent of
the Company. 

 



 

 

 

4. Services for Others. During the Term and for six (6) months thereafter,
Consultant will not directly or indirectly, (i) engage in any business for
Consultant’s own account that competes with the Business (as defined below) of
Company in any geographical area in which Company does business, (ii) enter the
employ of, or render any services to, any person engaged in any business that
competes with the Business of Company in any geographical area in which Company
does business but only to the extent Consultant is being employed or retained to
provide services to the competitor in the Business, (iii) acquire a financial
interest in, or otherwise become actively involved with, any person engaged in
any business that competes with the Business of Company in any geographical area
in which Company does business as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant, or (iv) interfere with
business relationships (whether formed before or after the Term with Company)
between Company and strategic partner, vendor or suppliers of, or consultants
to, Company that were engaged in, or were immediate prospects for engaging in,
business with Company before my consulting relationship with Company was
terminated. For purposes of this Section 4, “Business” shall mean any business
directly that engages (A) the development of novel molecules aimed at hepatitis
B core protein for the specific disease treatment of hepatitis B virus (HBV);
(B) the development of (i) drug products that treat diseases with living
bacteria, and (ii) products that orally deliver oral synthetic live
biotherapeutics to restore health to a dysbiotic microbiome; and (C) any other
business of the Company that Consultant provides Services to during the Term of
this Agreement. Notwithstanding the foregoing, Consultant may, directly or
indirectly own, solely as an investment, securities of any person engaged in the
Business of Company which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if Consultant (i) is not a
controlling person of, or a member of a group which controls, such person and
(ii) does not, directly or indirectly, own 3% or more of any class of securities
of such person. Company agrees and acknowledges that Consultant may provide
consulting services to third parties and this provision is not intended to
unreasonably restrict Consultant’s ability to engage in such other business
activities.

 

5. Compensation of Consultant. As compensation for the performance of the
Services, the Company will pay Consultant a monthly consulting fee in the amount
of Six Thousand Dollars ($6,000.00), pro-rated for any partial month of
Services. The monthly consulting fee covers a maximum of 16 hours/month at rate
of $375/hour. Such fee is to be paid to Consultant within thirty (30) days after
the completion of a given calendar month.

 

6. Expenses. Consultant shall be reimbursed for any reasonable expenses incurred
while performing Services on behalf of Company, including travel (i.e., airfare,
meals and lodging), provided such expenses are approved by Company in advance.
All air travel on behalf of Company shall be coach class unless otherwise
mutually agreed by the parties. Requested travel will be subject to Consultant
approval and subject to a $275 per travel hour fee for actual transit time (not
to exceed 8 hours in any one day). As a condition to receipt of reimbursement,
Consultant shall be required to submit to Company reasonable evidence that the
amount involved was expended and related to Services provided under this
Consulting Agreement.

 

7. Independent Contractor Status of Consultant.

 

(a) Consultant's legal status is an independent contractor of Company. Nothing
in this Consulting Agreement makes Consultant the agent, partner, joint
venturer, employee or legal representative of Company for any purpose
whatsoever; nor shall Consultant hold himself out as such. Consultant will have
no authority to bind Company in any manner or for any purpose.

 

(b) Consultant will not be an employee of Company for any purpose, including for
purposes of the Fair Labor Standards Act's minimum wage and overtime provisions,
nor any other provision of federal, state, or local law applicable to employees.
Further, Consultant understands and agrees that he will not be entitled to any
employment benefits that may be made available by the Company to its employees,
including but not limited to vacation pay, sick leave, retirement benefits,
social security, workers' compensation, health or disability benefits, and
unemployment insurance benefits.

 

(c) Consultant acknowledges that he has not relied on any statements or
representations by the Company or its attorneys with respect to the tax
treatment of any compensation due under this Consulting Agreement. Consultant
understands that the Company will not be responsible for withholding or paying
any federal or state income, social security or other taxes in connection with
any compensation paid under this Consulting Agreement, and Consultant agrees
that he is solely responsible for any such tax payments.

 



2 

 

 

8. Representations. Consultant hereby represents and warrants to Company that
(a) Consultant is free to enter into this Consulting Agreement with Company and
to perform the Services described herein; (b) the execution of this Consulting
Agreement and the performance of the Services by Consultant will not result in
the breach of any express or implied, oral or written, contract or agreement, to
which Consultant is bound (including, without limitation, any non-competition
agreement with a current or prior employer); and (c) the execution of this
Consulting Agreement and the performance of the Services will not at any time
interfere with or violate any third party rights (including, without limitation,
the use, disclosure, misappropriation, or infringement of any confidential
information, proprietary rights or intellectual property belonging to any other
person or entity).

 

9. Indemnification. Company will indemnify Consultant for all losses,
liabilities, damages and expenses resulting from any and all actions, demands or
claims arising from Consultant’s provision of the Services in good faith.

 

10. Ownership of Intellectual Property

 

(a) Consultant will immediately and fully disclose in writing to the Company all
intellectual property and other proprietary information, including without
limitation, all inventions, methods, processes, innovations, discoveries,
developments, ideas, technologies, computer code and programs, macros, trade
secrets, know-how, formulae, designs, patterns, marks, names, improvements,
industrial designs, mask works, works of authorship, technical materials
relating to the business of the Company conceived or developed by the Consultant
during the Term (collectively, “Intellectual Property”) whether or not any such
Intellectual Property is patentable, copyrightable, or otherwise protectable.
Notwithstanding the foregoing, this Consulting Agreement shall not be construed
to apply to, and shall not create any assignment of any Intellectual Property of
Consultant that Consultant developed entirely on his own time without using the
Company's equipment, facilities, confidential or trade secret information,
except for Intellectual Property that results from any work performed by the
Consultant for the Company.

 

(b) Consultant does hereby, and will from time to time immediately upon the
conception or development of any Intellectual Properly in the course of
Consultant's engagement with the Company assign to the Company all of his right,
title and interest in and to all such Intellectual Property (whether or not
patentable, registrable, recordable or protectable by copyright and regardless
of whether the Company pursues any of the foregoing). If any Intellectual
Property falls within the definition of “work made for hire,” as such term is
defined in 17 U.S.C. § 101, such Intellectual Property will be considered “work
made for hire,” and the copyright of such Intellectual Property will be owned
solely and exclusively by the Company. If any Intellectual Property does not
fall within such definition of “work made for hire”, then the right, title, and
interest in and to such Intellectual Property of Consultant will be assigned to
the Company pursuant to the first sentence of this Section 9(b).

 

(c) Consultant will execute and deliver any assignment instruments and do all
other things reasonably requested by the Company (both during and after
Consultant's engagement with the Company) in order to more fully vest in the
Company sole and exclusive right, title, and interest in and to all Intellectual
Property. Consultant agrees to cooperate with and provide reasonable assistance
to the Company in the preparation of applications for letters patent, copyright,
and other forms of protection for Intellectual Property, including but not
limited to the execution and delivery of any instruments reasonably requested by
the Company (both during and after Consultant's engagement with the Company), in
order to protect the Company’s interest in and to all Intellectual Property. If
the Company is unable for any reason to secure Consultant's signature on any
lawful and necessary document required to apply for or execute any patent,
trademark, copyright or other applications with respect to any Intellectual
Property (including renewals, extensions, continuations, divisions or
continuations in part thereof), Consultant hereby irrevocably designates and
appoints the Company and its then current Chief Executive Officer or General
Counsel as Consultant's agent and attorney-in-fact to act for and in behalf and
instead of Consultant, to execute and file any such application and to do all
other lawfully permitted acts to further the prosecution and issuance of
patents, trademarks, copyrights or other rights thereon with the same legal
force and effect as if executed by Consultant.

 



3 

 

 

11. Confidential Information.

 

(a) Consultant acknowledges that during his engagement with Company he will have
access to certain highly-sensitive, confidential, and proprietary information
belonging to the Company or third parties who may have furnished such
information under obligations of confidentiality, relating to and used in the
Company's business (collectively, “Confidential Information”). Consultant
acknowledges that, unless otherwise available to the public, Confidential
Information includes, but is not limited to, the following categories of
information and material, including all copies, notes, or other reproductions or
replicas thereof: financial statements and information; budgets, forecasts, and
projections; business and strategic plans; marketing, sales, and distribution
strategies; research and development projects; records relating to any
intellectual property developed by, owned by, controlled, licensed, or
maintained by the Company; information related to the Company's inventions,
research, products, designs, methods, know-how, formulae, techniques, systems,
processes; customer lists; non-public information relating to the Company's
customers, suppliers, employees, distributors, or investors; the specific terms
of the Company's agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, collaborator or contractor with which the Company
may be associated from time to time; and any and all information relating to the
operation of the Company's business which the Company may from time to time
designate as confidential or proprietary or that Consultant reasonably knows
should be, or has been, treated by the Company as confidential or proprietary.
Confidential Information encompasses all formats in which information is
preserved, whether electronic, print, or any other form, including all
originals, copies, notes, or other reproductions or replicas thereof.

 

(b) Consultant agrees that he will maintain the confidentiality of the
Confidential Information at all times during and for ten years following the
Term and will not, directly or indirectly, use or disclose any Confidential
Information for any purpose other than to the extent necessary to perform the
Services.

 

(c) Consultant's obligations under this Section 11 will not apply to any
information that (i) becomes generally known to the public without any breach of
this Consulting Agreement by Consultant or of any similar agreement by any other
employee or contractor of the Company, (ii) is disclosed to Consultant by a
third party under no obligation of confidentiality to the Company and/or any
client of the Company, or (iii) the Consultant is required to disclose by law,
provided that Consultant first notifies Company of the existence and terms of
such requirement, gives Company a reasonable opportunity to seek a protective
order or similar relief to prevent or limit such disclosure, and only discloses
that information actually required to be disclosed.

 

(d) The foregoing notwithstanding, pursuant to the federal Defend Trade Secrets
Act of 2016, Consultant shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Nothing in this Consulting Agreement shall limit
Consultant’s right to report possible violations of law or regulation with any
federal, state or local government agency or to discuss the terms and conditions
of Consultant’s engagement by the Company to the extent that such disclosure is
protected under applicable provisions of law or regulation, including but not
limited to “whistleblower” statutes or other similar provisions that protect
such disclosure.

 



4 

 

 

12. Return of Property. Upon termination of Consultant's engagement with the
Company for any reason, or at any time upon request of the Company, Consultant
will promptly deliver to the Company all Confidential Information in any form
along with all personal property belonging to the Company that is in
Consultant's possession, custody, or control, including, without limitation, all
files, memoranda, designs, correspondence, manuals, programs, data, records,
notes, notebooks, reports, papers, equipment, computer software, proposals, or
any other files, material, document or possession (whether in hard copy or any
electronic format), however obtained, along with any reproductions or copies.



 

13. Remedies. Consultant acknowledges and agrees that the breach or threatened
breach of Sections 4, 10, 11 and/or 12 of this Consulting Agreement may result
in immediate and irreparable injury to Company, which injury may not be subject
to redress by monetary damages. Accordingly, Consultant agrees that Company is
entitled to enforce this Consulting Agreement by seeking a temporary restraining
order, preliminary and permanent injunction and/or any other appropriate
equitable relief. Nothing in this Section prohibits the Company from pursuing
any other remedies available to it in law or equity, including but not limited
to the recovery of monetary damages.

 

14. Assignment. Due to the personal nature of the Services to be rendered
hereunder, Consultant may not assign this Consulting Agreement.  The Company may
assign this Consulting Agreement without the consent of Consultant.  Subject to
the foregoing, this Consulting Agreement will inure to the benefit of and be
binding upon each of the heirs, assigns and successors of the respective
parties.

 

15. Governing Law; Venue. This Consulting Agreement will be governed by and
construed in accordance with the laws of the State of Indiana, without regard to
that body of law known as choice of law. Any litigation arising out of or
related to this Consulting Agreement will be brought exclusively in any state or
federal court in Indianapolis, Indiana. Each party (i) consents to the personal
jurisdiction of said courts, (ii) waives any venue or inconvenient forum defense
to any proceeding maintained in such courts, and (iii) agrees not to bring any
proceeding arising out of or relating to this Consulting Agreement in any other
court.

 

16. Miscellaneous.

 

(a) The provisions of Sections 2, 4 and 6-16 will survive the termination of
this Consulting Agreement for any reason.

 

(b) Should any provision of this Consulting Agreement or the application
thereof, to any extent, be held invalid or unenforceable, the remainder of this
Consulting Agreement and the application thereof other than those provisions
held invalid or unenforceable, shall not be affected thereby and shall continue
valid and enforceable to the fullest extent permitted by law or equity.

 

(c) No waiver by either party of any breach of this Consulting Agreement shall
be construed as a waiver of any succeeding breach of this Consulting Agreement.

 



5 

 

 

(d) This Consulting Agreement may be executed in one or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same agreement. Any facsimile, PDF reproduction of original
signatures or other electronic transmission of a signed counterpart shall be
deemed to be an original counterpart and any signature appearing thereon shall
be deemed to be an original signature.

 

(e) This Consulting Agreement, together with the Resignation Agreement and the
documents referenced therein, represents the entire and integrated agreement
between the parties and supersedes all prior negotiations, representations or
agreements, either written or oral regarding the subject matter thereof.

 

(f) This Consulting Agreement may be amended only by a written instrument signed
by both Company and Consultant.

 

[Signature Page Follows]

 



6 

 



 

IN WI'INESS WHEREOF, the parties hereto have executed this Consulting Agreement
to be effective as of the Effective Date.

 



CONSULTANT:   COMPANY:                     ASSEMBLY BIOSCIENCES, INC.          
      /s/ Miguel S. Barbosa, Ph.D.   By: /s/ Derek A Small Miguel S. Barbosa,
Ph.D.   Derek A. Small     Chief Executive Officer and President

 

[Signature Page to Consulting Agreement]

 



7 

